—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered February 8, 2001, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The defendant received meaningful representation under the totality of the circumstances (see People v Flores, 84 NY2d 184, 187 [1994]; People v Ellis, 81 NY2d 854, 856 [1993]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions are without merit. Feuerstein, J.P., Schmidt, Mastro and Rivera, JJ., concur.